DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 2/11/2021 has been entered.
Allowable Subject Matter
Claims 1, 5-7, 10, 14, 17 and 20-22 are allowed.
 	The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Taberlet (FR 2785878). Regarding claims 1 and 22, Taberlet discloses a valve for an airless dispensing system (fig.1-2), comprising a rigid outlet nozzle (1) that defines a center (4) and having: a stem (3) at the center of the nozzle defining an axis; and a flap (7), wherein: the flap is in one piece and has a flexible wall (see page 4, line 135 of the attached translation) situated facing a free end of the stem (see fig.2), the flexible wall is perforated by an orifice (between 7) that is concentric with the free end of the stem and has a surface which is opposite to the end of the stem, the orifice of the flexible wall has a contour that is homothetic with the contour of the free end of the stem in a plane perpendicular to the axis of the stem (see how 7 contoured on 8 in fig.1), the orifice of the flexible wall has an area smaller than a projected area of the free end of the stem in the plane (see fig. 1), the flap is connected to the nozzle by a non-deformable fixed connection (5 on 11 is non deformable, compare figs.1-2), when no action is exerted on the valve, the flexible wall presses in an airtight manner against the free end of the stem at all points of the surface of the flexible wall in contact with the free end of the stem (see fig.1), thereby ensuring the air .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Vishal Pancholi/Primary Examiner, Art Unit 3754